Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/22 been considered by
the examiner.

Amendment Entered
In response to the amendment filed on September 1st 2022, amended claims 1, 4, 7, 8, 10, 13, 16, and 17 have been entered. Claims 3 and 12 have been cancelled.


Response to Arguments
Applicant's remarks and amendments with respect to the rejections under U.S.C. 101 have been 
fully considered. While Examiner agrees that the claimed invention does not explicitly recite mathematical calculations, Examiner argues that nothing from the claims reflect that the method steps cannot be performed mentally, or using pen/paper. Accordingly, Examiner maintains the 101 rejections (identified judicial exception recites a mental process). Please see corresponding rejection heading below for more detailed analysis.
Applicant's remarks and amendments with respect to the rejections under U.S.C.
112 have been fully considered and were persuasive. Therefore, these rejections are withdrawn.
	Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action were fully considered. Applicant argues that the prior art (with specific regards to Kao) does not teach and/or suggest the following:
(1) “capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of lung sounds by using the recognition model” (remarks, pg. 14); 
(2) “obtaining activation maps according to the feature maps and the weights” (remarks, pg. 16); 
(3) “ BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/235,546Docket No.: 0941-3933PUS1 Reply dated June 28, 2022Page 3 of 17 Reply to Office Action of March 29, 2022obtaining locations where the adventitious sounds occur according to the activation maps” (remarks, pg. 16); and
(4) “obtaining the time points of occurrence corresponding to the adventitious sounds according to the locations, and computing the number of occurrences of the adventitious sounds corresponding to the time points” (remarks, pg. 17).

First, Examiner maintains that Kao teaches “capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of lung sounds by using the recognition model”. Examiner notes that Kao teaches a feature map of the audio data [col. 9: lines 40-67; col. 10: lines 1-20] and processing the data by a classifier [col. 11: lines 35-67; col. 12: lines 1-34]. This normalization of the data is done in order to determine an audio event. Therefore, Kao’s teaching of processing the data using a classifier to determine an audio event equates to capturing a feature map from classes of lung sounds when taking into consideration broadest reasonable of interpretation.
Second, Examiner maintains that Kao teaches “obtaining activation maps according to the feature maps and the weights”. Examiner notes that Kao teaches a region proposal network, comprising a model configured to analyze audio feature data [col. 12: lines 26-34], which equates to obtaining activation maps when taking into consideration broadest reasonable interpretation. 
Third, Examiner maintains that Kao teaches “obtaining locations where the adventitious sounds occur according to the activation maps”. Examiner notes that Kao teaches determining the likelihood of an audio event based on the region proposal network [col. 9: lines 19-33; col. 13: lines 28-40], which equates to obtaining locations of adventitious sounds according to the activation maps when taking into consideration broadest reasonable interpretation. 
Lastly, Examiner maintains that Kao teaches “obtaining the time points of occurrence corresponding to the adventitious sounds according to the locations, and computing the number of occurrences of the adventitious sounds corresponding to the time points”. Examiner notes Kao teaches determining audio events at particular time points [col. 11: lines 35-67], which equates to obtaining time points of occurrences of adventitious sounds. In addition, computing the number of occurrences of the adventitious sounds from previously determined occurrences would be obvious to one skilled in the art.
 	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 3 follows.
Regarding claim 1, the claim recites a method for marking adventitious sounds. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“a method and device for marking adventitious sounds by.. obtaining time points of adventitious sounds and determining the number of occurrences.”

These limitations describe a mental process as the skilled artisan is capable of determining at what time and how many adventitious sounds occurred from the data obtained and making a mental assessment thereafter. Furthermore, nothing from the claimed invention suggests that the skilled artisan could not practically perform the identified judicial exception.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...receiving, by a processor of the device,… capturing, by the processor,… converting, by the processor,… inputting, by the processor,… obtaining, by the processor… and marking, by the processor…”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process.
Furthermore, the additional limitations do not add significantly more to the identified judicial exception as they amount to well-known techniques of obtaining and processing data.
Independent claim 10 is also not patent eligible for substantially similar reasons
Dependent claims 2-9 and 11-18 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-18 are not patent eligible under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Emmanouilidou (U.S. Patent Application Document 2018/0317876) in further view of Kao (U.S. Patent Number 10803885).

Emmanouilidou and Kao were both applied in the previous office action
	
	Regarding claim 1, Emmanouilidou teaches a method for marking adventitious sounds, used in a device [fig. 1; par. 8-9], comprising: receiving by a processor of the device, a lung sound signal generated by a sensor from a chest cavity sound signal [fig. 1, element 102; par. 8-9]; capturing, by the processor a lung sound signal segments from the lung sound signal every sampling time intervals [par. 66 and 88]; converting, by the processor, the lung sound signal segments into spectrograms [par. 76]; inputting, by the processor, the spectrograms into a recognition model to determine whether the spectrograms include adventitious sounds [par. 42, 62, and 68]; obtaining, by the processor, time points of occurrence corresponding to the adventitious sounds according to abnormal spectrograms including the adventitious sounds, and the number of occurrences of the adventitious sounds corresponding to the time points [par. 66]; and marking, by the processor, an adventitious sound signal segment having the highest probability of occurrence of the adventitious sounds in the lung sound signal according to the time points and the number of occurrences [par. 68, 72, 106, and 109].
	However, Emmanouilidou does not teach the step of obtaining time points of occurrence corresponding to the adventitious sounds according to abnormal spectrograms including the adventitious sounds, and the number of occurrences of the adventitious sounds corresponding to the time points executed by the processor further comprises: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/235,546Docket No.: 0941-3933PUS1Reply dated June 28, 2022Page 6 of 17Reply to Office Action of March 29, 2022capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of lung sounds by using the recognition model; obtaining activation maps according to the feature maps and the weights; and obtaining locations where the adventitious sounds occur according to the activation maps.
Kao teaches capturing a feature map [fig. 7; col. 9: lines 40-67; col. 10: lines 1-20] from each of the abnormal spectrograms and weights corresponding to classes of the lung sounds by using the recognition model [col. 11: lines 35-67; col. 12: lines 1-34], obtaining activation maps according to the feature maps and the weights [col. 12: lines 26-34]; and obtaining locations where the adventitious sounds occur according to the activation maps [col. 9: lines 19-33; col. 13: lines 28-40].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Emmanouilidou, to incorporate capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of the lung sounds by using the recognition model, obtaining activation maps according to the feature maps and the weights; and obtaining locations where the adventitious sounds occur according to the activation maps, for determining when the adventitious sound occurred, as evidence by Kao.
Although Kao does not explicitly teach obtaining the time points of occurrence corresponding to the adventitious sounds according to the locations, and computing the number of occurrences of the adventitious sounds corresponding to the time points, this would be obvious to a person having ordinary skill in the art when the invention was filed since Kao also suggests determining audio events at time points [col. 11: lines 35-67]. Accordingly, further determining a number of occurrences of an audio event, of which having already been detected, would involve only routine skill in the art.
	Regarding claims 2 and 11, Emmanouilidou further teaches each of the lung sound signal segments has a length, and the length is greater than one breath cycle time [par. 66]. 
	Regarding claims 5 and 14, Emmanouilidou further the step of marking an adventitious sound signal segment having the highest probability of occurrence of the adventitious sound in the lung sound signal according to the time points and the number of occurrences further comprises: counting the number of occurrences of the adventitious sounds in a time window for every predetermined time period through the time [par. 73 and 104], and selecting a first time window having the highest number of occurrences, and marking the adventitious sound signal segment in the lung sound signal according to the first time window [par. 72, 73, and 104].
	Regarding claims 6 and 15, Emmanouilidou further teaches each of the lung sound signal segments has a length, and the length is greater than one sampling time interval [par. 109].
	Regarding claims 7 and 16, Emmanouilidou further before capturing the lung sound signal segments, the method further comprises: performing, by the processor, band-pass filtering, pre-amplification, and pre-emphasis on the chest cavity sound signal to generate the lung sound signal [par. 38 and 62].
	Regarding claims 8 and 17, Emmanouilidou further teaches the lung sound signal segments are converted into spectrograms by the Fourier Transform [par. 73].
	Regarding claims 9 and 18, Emmanouilidou further the recognition model is based on a convolutional neural network (CNN) model [par. 61].
	Regarding claim 10, Emmanouilidou teaches one or more processors [fig. 1, element 108; par. 8]; and 3one or more computer storage media for storing one or more computer- 4readable instructions [fig. 1, element 108; par. 8 and 10], herein the processor is configured to drive the computer 5storage media to execute the following tasks: receiving a lung sound signal generated by a sensor from a chest cavity sound signal [fig. 1, element 102; par. 8-9]; capturing a lung sound signal segment from the lung sound signal every sampling time interval [par. 66 and 88]; converting the lung sound signal segments into spectrograms [par. 76]; inputting the spectrograms into a recognition model to determine whether the spectrograms include adventitious sounds [par. 42, 62, and 68]; obtaining time points of occurrence corresponding to the adventitious sounds according to abnormal spectrograms including the adventitious sounds, and the number of occurrences of the adventitious sounds corresponding to the time points [par. 66]; and marking an adventitious sound signal segment having the highest probability of occurrence of the adventitious sound in the lung sound signal according to the time points and the number of occurrences [par. 68, 72, and 106].
	However, Emmanouilidou does not teach the step of obtaining time points of occurrence corresponding to the adventitious sounds according to abnormal spectrograms including the adventitious sounds, and the number of occurrences of the adventitious sounds corresponding to the time points executed by the processor further comprises: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/235,546Docket No.: 0941-3933PUS1 Reply dated June 28, 2022Page 6 of 17 Reply to Office Action of March 29, 2022capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of lung sounds by using the recognition model; obtaining activation maps according to the feature maps and the weights; and obtaining locations where the adventitious sounds occur according to the activation maps.
Kao teaches capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of the lung sounds by using the recognition model [col. 11: lines 35-67; col. 12: lines 1-34], obtaining activation maps according to the feature maps and the weights [col. 12: lines 26-34]; and obtaining locations where the adventitious sounds occur according to the activation maps [col. 9: lines 19-33; col. 13: lines 28-40].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Emmanouilidou, to incorporate capturing a feature map from each of the abnormal spectrograms and weights corresponding to classes of the lung sounds by using the recognition model, obtaining activation maps according to the feature maps and the weights; and obtaining locations where the adventitious sounds occur according to the activation maps, for determining when the adventitious sound occurred, as evidence by Kao.
Although Kao does not explicitly teach obtaining the time points of occurrence corresponding to the adventitious sounds according to the locations, and computing the number of occurrences of the adventitious sounds corresponding to the time points, this would be obvious to a person having ordinary skill in the art when the invention was filed since Kao also suggests determining audio events at time points [col. 11: lines 35-67]. Accordingly, further determining a number of occurrences of an audio event, of which having already been detected, would involve only routine skill in the art.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Emmanouilidou and Kao in further view of Rajaraman “Visualization and Interpretation of Convolutional Neural Network Predictions in Detecting Pneumonia in Pediatric Chest Radiographs” Applied Sciences, vol. 8, issue 10, Sept. 2018.

Rajaraman was applied in the previous office action

Regarding claims 4 and 13, Emmanouilidou and Kao teach a method and device for marking adventitious sounds, as disclosed above.
Emmanouilidou further teaches a classification method of lung sounds is used [fig. 2, element 114; pat. 8, 32, and 103]. 
However, Emmanouilidou and Kao do not teach the sum F of the feature map m is expressed as follows: 
    PNG
    media_image1.png
    32
    113
    media_image1.png
    Greyscale
  3wherein j(x, y) represents a value of the feature map at a spatial location (x, y), and the 4activation map MAP,(x, y) for a class c of lung sound is expressed as follows: 
    PNG
    media_image2.png
    39
    193
    media_image2.png
    Greyscale
  5wherein wm represents a weight corresponding to the class c of lung sound of the mth 6feature map. 
However, Rajaraman teaches the sum F of the feature map m is expressed as follows: 
    PNG
    media_image1.png
    32
    113
    media_image1.png
    Greyscale
  3wherein j(x, y) represents a value of the feature map at a spatial location (x, y), and the 4activation map MAP,(x, y) for a class c of lung sound is expressed as follows: 
    PNG
    media_image2.png
    39
    193
    media_image2.png
    Greyscale
  5wherein wm represents a weight corresponding to the class c of lung sound of the mth 6feature map [Rajaraman 2018].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Emmanouilidou and Kao, to incorporate, the sum F of the feature map m is expressed as follows: 
    PNG
    media_image1.png
    32
    113
    media_image1.png
    Greyscale
  3wherein j(x, y) represents a value of the feature map at a spatial location (x, y), and the 4activation map MAP,(x, y) for a class c of lung sound is expressed as follows: 
    PNG
    media_image2.png
    39
    193
    media_image2.png
    Greyscale
  5wherein wm represents a weight corresponding to the class c of lung sound of the mth 6feature map for calculating the feature and activation maps for determining at which time point the adventitious sound occurred.



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791